EXHIBIT 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made among EDWARD
A. CESPEDES (the “Executive”) and PAYMEON, INC., a Nevada corporation (the
“Company”).

BACKGROUND

WHEREAS, the Executive and the Company are parties to that certain Employment
Agreement dated as of August 15, 2011 (the “Agreement”); and

WHEREAS, The Executive and the Company desire to amend the Agreement, effective
July 18, 2014;

AMENDMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

1.

Compensation and Related Matters.  Section 5(a) is hereby amended and restated
in its entirety as follows:

(a)

Base Salary and Guaranteed Bonus.  During the Employment Period, the Company
shall pay Executive a base salary at the rate of not less than $175,000 per year
("Base Salary"). Executive's Base Salary shall be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. The
Compensation Committee (the "Committee") of the Board  of Directors of the
Company (the "Board") shall review Executive's Base Salary for increase (but not
decrease) no less frequently than annually and consistent with the compensation
practices and guidelines of the Company. If Executive's Base Salary is increased
by the Company, such increased Base Salary shall then constitute the Base Salary
for all purposes of this Agreement. In addition to Base Salary, Executive shall
be eligible for, but not guaranteed, a discretionary annual bonus (the
“Discretionary Bonus") on each December 31 of the Employment Period (pro-rated
for partial years).

2.

Compensation Upon Termination or During Disability.  Section 8(a) and Section
8(d) is hereby amended and restated in their entirety as follows:   

(a)

Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

(i)

within five (5) days following such termination, the Company shall pay to
Executive (A) his Base Salary through the Date of Termination and an amount
equal to the product of (x) the higher of (i) the Executive's average annual
incentive paid or payable under the Company's annual incentive plan (or any
comparable predecessor plan) for the last three full fiscal years, including any
portion thereof which has been earned but deferred and (ii) the annual incentive
paid or payable under the Company's annual incentive plan for the most recently
completed fiscal year, including any portion thereof which has been earned but
deferred (and annualized if such fiscal year consists of less than twelve full
months or if during which the Employee was employed for less than twelve full
months), (such higher amount being referred to as the “Highest Annual
Incentive”), provided that for purposes of determining the Highest Annual
Incentive for all purposes of this Agreement, the term “annual incentive”





--------------------------------------------------------------------------------

shall include any Bonus to the extent paid or payable and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
Date of Termination, and the denominator of which is 365;(B) any accrued
vacation pay (clauses (A) and (B) of this Section 8(a)(i) collectively referred
to as the “Accrued Benefits”); and (C) a lump-sum cash payment equal to one (1)
time the sum of Executive's Base Salary and Highest Annual Incentive; and

(ii)

the Company shall maintain in full force and effect, for the continued benefit
of Executive, his spouse and his dependents for a period of one and one half
(1-1/2) years following the Date of Termination the medical, hospitalization,
 dental,  and life insurance programs in which Executive, his spouse and his
dependents were participating immediately prior to the Date of Termination at
the level in effect and upon substantially the same terms and conditions
(including  without limitation contributions required by Executive for such
benefits) as existed immediately prior to the Date of Termination; provided,
that, if Executive,  his spouse or his dependents cannot continue to participate
in the Company programs providing such benefits, or the Company was unable to
provide such benefits during Executive’s employment, the Company shall arrange
to provide Executive, his spouse and his dependents with the economic equivalent
of such benefits which they otherwise would have been entitled to receive under
such plans and programs (“Continued Benefits”),  provided,  that, such Continued
Benefits shall terminate on the date or dates Executive receives equivalent
 coverage and  benefits, without waiting period or pre-existing condition
limitations, under the plans and programs of a subsequent employer (such
coverage and benefits to be determined on a coverage-by-coverage or
benefit-by-benefit, basis); and

(iii)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iv)

Executive  shall be entitled to any other rights, compensation and/or benefits
as may be due to Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Company; and

(v)

with respect to equity awards granted or made to the Executive, whether before,
on or after the Commencement Date, then notwithstanding the terms or conditions
of any stock option, stock appreciation right, restricted stock or similar
agreements between the Company and Executive to the contrary, and for purposes
thereof, such agreements shall be deemed to be amended in accordance with this
Section 8(a)(v) if need be as of the Date of Termination and neither the
Company, the Board nor the Committee shall take or assert any position contrary
to the foregoing, such that Executive shall vest, as of the Date of Termination,
in all rights under such agreements (e.g., stock options that would otherwise
vest after the Date of Termination) and in the case of stock options, stock
appreciation rights or similar awards, thereafter shall be permitted to exercise
any and all such rights until the earlier of (i) the third anniversary of the
Date of Termination and (ii) the end of the term of such awards (regardless of
any termination of employment restrictions therein contained) and restricted
stock held by Executive shall become immediately vested as of the Date of
Termination.

(d)

Death. If Executive's employment is terminated by his death:

(v)

the Company shall pay in a lump sum to Executive's beneficiary, legal
representatives or estate, as the case may be, Executive's Accrued Salary and
Benefits and shall provide Executive's spouse and dependents with Continued
Benefits for one and one-half (1-1/2) years; and





2




--------------------------------------------------------------------------------



(vi)

the Company shall reimburse Executive's beneficiary, legal representatives, or
estate, as the case may be, pursuant to Section 5 for reasonable expenses
incurred, but not paid prior to such termination of employment; and

(vii)

Executive's  beneficiary, legal representatives or estate, as the case may be,
shall be entitled to any other rights, compensation and benefits as may be due
to any such persons or estate in accordance with the terms and provisions of any
agreements, plans or programs of the Company.

3.

Defined Terms.  Capitalized terms which are used in this Amendment but are not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.

4.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to conflicts of laws
provisions thereof.

5.

Ratification of Agreement.  Except as expressly modified or amended by this
Amendment, all of the provisions of the Agreement are hereby ratified, confirmed
and approved and shall remain in full force and effect.

6.

Further Assurances.  Each party hereto shall, upon the reasonable request of any
other party hereto, execute and deliver such further instruments and do such
further acts as may be reasonably necessary or proper to carry out more
effectively the provisions of and the transactions contemplated by this
Amendment.

7.

Counterparts.  This Amendment may be executed and delivered (including, without
limitation, by facsimile transmission), in counterparts, each of which shall be
deemed an original, but all of which shall constitute the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
dated above.

PAYMEON, INC.

 

 

By:

 

 

Edward A. Cespedes, CEO AND DIRECTOR

 

 

EXECUTIVE

 

 

 

EDWARD A. CESPEDES








3


